Citation Nr: 1506537	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-22 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a chronic duodenal ulcer and, if so, whether service connection for a stomach disorder, to include a chronic duodenal ulcer, is warranted.


REPRESENTATION

Veteran represented by:	Larry Knopf, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from March 1982 to March 1985 with subsequent service in the United States Army National Guard.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

As it appears that the Veteran has been diagnosed with additional stomach disorders, including peptic ulcer disease, chronic duodenal ulcer, and gastroesophageal reflux disease, the Board has recharacterized the issue of service connection on the merits to encompass all possible stomach disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).

In September 2014, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  At such time, he submitted a waiver of agency of original jurisdiction (AOJ) consideration of all evidence submitted to the Board since May 2013 (i.e., the date of issuance of the statement of the case).  38 C.F.R. § 20.1304(c) (2014).  A transcript of the hearing has been associated with the record.  The record was held open for 30 days until October 16, 2014 to allow the Veteran to submit additional evidence.  An additional 30 day extension was granted in November 2014. 

Thereafter, the Veteran, through his representative, submitted a private medical opinion in January 2015 along with a waiver of AOJ consideration.  38 C.F.R. § 20.1304(c) (2014).  However, it appears that in September 2014, the Veteran's representative also submitted additional private medical records without waiver of AOJ consideration.  Nevertheless, section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received in June 2013 and AOJ consideration has not been explicitly requested.  In turn, a waiver of this additional evidence is not necessary and the Board may properly consider all additional evidence submitted.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  Importantly, these records include the transcript of the Board hearing testimony and private treatment records submitted by the Veteran's representative.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened issue of entitlement to service connection for a stomach disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a May 1990 rating decision, which was issued in June 1990, the RO denied service connection for chronic duodenal ulcer; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.

2.  The additional evidence received since the June 1990 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for chronic duodenal ulcer.

CONCLUSIONS OF LAW

1.  The June 1990 rating decision that denied service connection for chronic duodenal ulcer is final.  38 U.S.C. § 4005(c) (1988) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014)].

2.  The evidence received since the June 1990 rating decision is new and material, and the claim for service connection for a chronic duodenal ulcer is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for chronic duodenal ulcer is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

The Veteran is seeking to reopen his claim for service connection for chronic duodenal ulcer.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The RO initially denied service connection for chronic duodenal ulcer in a May 1990 rating decision because the disorder was not shown to have incurred in or aggravated by military service, and did not manifest to a compensable degree within one year after discharge from service.  In making this determination, the RO considered a December 1981 service entrance examination, a September 1985 Reserve service examination, post-active duty National Guard and private treatment records and an October 1989 VA examination.  However, while post-service treatment records showed a diagnosis of chronic duodenal ulcer, it appears that the Veteran's complete service treatment records were not available at that time and, thus, there was no evidence of stomach problems in service.  

In June 1990, the Veteran was advised of the decision and his appellate rights.  However, he did not initiate an appeal from this decision and new and material evidence was not received within one year.  Under these circumstances, the Board must find that the June 1990 decision became final.  38 U.S.C. § 4005(c) (1988) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014)].

Since the June 1990 rating decision, additional evidence has been associated with the record, including additional statements and Board hearing testimony from the Veteran, post-service private treatment records and a January 2015 private opinion by G.M., M.D.  

In his statements of record and at the Board hearing, the Veteran reported that he began experiencing stomach problems during his active service and was seen on numerous occasions for such issues.  He further asserted that his symptoms have continued to the present.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Furthermore, such statements are presumed credible for the purposes of reopening the claim.  See Justus, supra.  

Post-service private treatment records continue to show treatment for abdominal pain/stomach problems.  Importantly, in the January 2015 private opinion, Dr. G.M. provided that he had reviewed the Veteran's service treatment records dated between March 1982 and March 1985 and noted that the Veteran had visited sick call on numerous occasions complaining of abdominal pain.  The examiner opined that it was more likely than not that peptic ulcer disease was the etiology of the abdominal pain.     

In sum, the additional evidence received since the June 1990 decision includes the Veteran's competent lay statements and hearing testimony reporting stomach problems since service that have continued to the present, which are presumed credible for the purposes of meeting the criteria for new and material evidence, see Justus, supra, as well as the January 2015 medical opinion by Dr. G.M. indicating that the Veteran's reported symptoms during service were more likely than not due to peptic ulcer disease.  Accordingly, the Board finds that this evidence is new and material as it is not redundant of evidence already in the record in June 1990, and relates to the unestablished fact of whether the Veteran has a stomach disorder, to include a chronic duodenal ulcer, that manifested during service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for a chronic duodenal ulcer is reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a chronic duodenal ulcer is reopened; the appeal is granted to this extent only.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim on the merits, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initially, the Board observes that the Veteran's complete service treatment records have not been associated with the claims file.  While it appears that they were requested in conjunction with the Veteran's initial claim that was denied in the June 1990 rating decision, the complete records were never received.  Rather, only the Veteran's December 1981 service entrance examination, a September 1985 Reserve service examination, and post-active duty National Guard records dated in August 1986 and June 1989 were received.  Moreover, it does not appear that the AOJ requested such records in connection with the Veteran's current claim.  However, a December 2014 letter from the Veteran's representative indicated that the Veteran had requested his service records from the National Personnel Record Center (NPRC) and had been told they would be sent to him.  Moreover, the January 2015 private opinion clearly indicated that the Veteran's service treatment records for his period of active service had been reviewed.  As these records are relevant to the Veteran's claim, the AOJ must take appropriate action to obtain such records.  

Additionally, as discussed above, in support of his claim, the Veteran submitted a January 2014 private opinion by Dr. G.M. who opined that it was more likely than not that peptic ulcer disease was the etiology of the in-service complaints of abdominal pain.  The examiner noted that stressed associated with combat duty could aggravate peptic ulcer disease, but provided no further rationale.  Importantly, the Board observes that there is no indication that the Veteran served on any combat duty during this period.  Moreover, the examiner did not appear to consider post-service treatment records, including a September 1985 reserve service examination that was silent with respect to any stomach problems and found no abnormalities of the abdomen.  Moreover, a private October 1986 treatment record showed findings consistent with duodenitis, but not a definite duodenal ulcer.  As such, the Board finds that Dr. G.M. did not consider all the relevant evidence in proffering his opinion and did not provide sufficient rationale to support his opinion.    
     
In this regard, the Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran has not been afforded a VA examination and opinion to determine whether any current stomach disorder was incurred during service.  In light of the Veteran's assertions and the private opinion, the Board finds that a VA examination is necessary to decide this issue.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, in light of the need to remand for other matters, the Board finds that efforts should be made to obtain any additional private treatment records, after receipt of any necessary authorization and consent from the Veteran, and then associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any outstanding private treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran (i.e., a completed and signed VA Form 21-4142) and any additional information deemed necessary, the AOJ should request any additional private treatment records pertaining to the issue on appeal.  The AOJ should make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  The AOJ should obtain the Veteran's service treatment records.  All reasonable attempts should be made to obtain any identified records, to include contacting the Veteran.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.  § 3.159(e). 

3.  After obtaining any outstanding treatment records, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of any diagnosed stomach disorders.  The claims file, including pertinent records from Virtual VA and VBMS and a complete copy of the Remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any medically indicated tests should be accomplished.  

The examiner must identify all stomach disorders found to be present.  

With respect to each diagnosed stomach disorder, the examiner should opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disorder had its onset in or is otherwise related to the Veteran's active duty service.

If a peptic ulcer (gastric or duodenal) is diagnosed, the examiner should opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such manifested within one year of the Veteran's discharge from active duty in March 1985, i.e., by March 1986.  If so, the examiner should describe the manifestations. 

The examiner should specifically consider and discuss all pertinent service treatment records, post-service treatment records, the Veteran's contentions, to include his reports of in-service stomach problems, and Dr. G.M.'s opinion.  

A detailed rationale for all opinions expressed should be provided.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated on the merits based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


